              Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


_______________________________
BoylstonD3 LLC
               Plaintiffs,


v.                                                           CIVIL ACTION NO.


Boylston Brookline LLC
               Defendant
_______________________________


                                          COMPLAINT
        NOW COMES the Plaintiff, BoylstonD3 LLC, by the undersigned counsel, and
complains of the Defendant as follows:

                                           SUMMARY

        This action arises out of an underlying dispute over whether Plaintiff, a Minnesota LLC,
can file suit against Defendant, a Massachusetts LLC, in Massachusetts state courts for the
violation of.zoning bylaws of the Town of Brookline, Massachusetts. Defendant seeks to dismiss
Plaintiff’s claims based on a Massachusetts statute that denies corporate citizens of other states
access to sue in Massachusetts courts unless the citizen of the other state registers with and pays
a fee to the Massachusetts Secretary of State.

                                         THE PARTIES

     1. Plaintiff BoylstonD3 LLC is a Limited Liability Company organized under the laws of
        Minnesota.
     2. Defendant, Boylston Brookline LLC is a Limited Liability Company organized under the
        laws of Massachusetts with a principal place of business in Massachusetts.
         Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 2 of 6



                             JURISDICTION AND VENUE

3. Jurisdiction is founded on 28 U.S.C. § 1331 in that this action arises under the
   Constitution and the laws of the United States, and under 28 U.S.C. § 1343(a)(3) in that
   this action seeks to redress the deprivation, under color of the laws, statutes, ordinances,
   regulations, customs, and usages of the Commonwealth of Massachusetts of rights,
   privileges, or immunities secured by the United States Constitution and by Acts of
   Congress, and 28 U.S.C. § 1367 .
4. Venue is appropriate under 28 U.S.C. § 1391, as the Defendant resides in the
   Commonwealth of Massachusetts, and the events giving rise to Plaintiffs’ claims
   occurred in Massachusetts.

                                          FACTS

                                      General Facts

5. Plaintiff is a Citizen of the State of Minnesota.

6. Plaintiff represents the interests and actions of natural persons who are citizens of the
   United States, and citizens of Massachusetts.

7. Plaintiff is the partial owner of land in Brookline Massachusetts with addresses of 615
   and 617 Boylston Street (hereinafter collectively referred to as ”Plaintiff’s Property”).

8. Defendant is a Citizen of Massachusetts.

9. Defendant intends to build a townhome subdivision on plots of land known as 603, 605,
   and 619 Boylston Street in Brookline, Massachusetts. (Hereinafter the “Development
   Property”).

10. Plaintiff’s property abuts the Development Property.

11. Defendant’s application for their development was denied by the Brookline Building
   Commissioner.

12. Subsequently, Defendant appealed to the Brookline Zoning Board of Appeals
   (Hereinafter the “ZBA”) for a special permit.
         Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 3 of 6



13. On May 16, 2019 the ZBA issued a special permit approving Defendant’s plan for the
   Development Property.

14. On May 31, 2019 Plaintiff timely filed a Petition for Judicial Review from the decision of
   the Brookline ZBA, pursuant to M. G.L. c. 40A § 17 seeking the ZBA decision be
   annulled as the granting of the special permit was arbitrary capricious and outside the
   authority granted to the ZBA, as the developer’s plan violates multiple zoning by-law’s
   including minimum setback requirements and maximum floor area ratio limitations. See
   Exhibit A.

15. On or about June 24, 2019 Defendant filed a Motion to Dismiss Plaintiff’s Petition for
   Judicial Review pursuant to M. G.L. c. 156C § 54 alleging Plaintiff had not registered as
   a foreign LLC with the Massachusetts Secretary of State. See Exhibit B.

16. As a result of the actions of Defendant, Plaintiff has had to expend time and resources to
   amend its petition for judicial review, register with the Commonwealth of Massachusetts,
   and pay legal fees to defend against Plaintiff’s Motion to Dismiss.

                                Constitutional Provisions

17. The Fourteenth Amendment provides: “No state shall make or enforce any law which
   shall abridge the privileges or immunities of citizens of the United States; nor shall any
   state deprive any person of life, liberty, or property, without due process of law; nor deny
   to any person within its jurisdiction the equal protection of the laws.”


                            Massachusetts Statutory Scheme

18. M.G.L. c. 156C § 54(a) states that “ no action shall be maintained or recovery had by the
   [unregistered] foreign limited liability company in any of the courts of the
   commonwealth as long as such failure continues.”

19. M.G.L. c. 156C § 54(a) denies LLCs which are citizens of foreign states access to the
   Courts of Massachusetts unless they pay an annual fee to Massachusetts.

20. Massachusetts does not require its citizens, either natural persons or corporations, to pay
   any additional fees to access Massachusetts Courts.
           Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 4 of 6



 21. Massachusetts does not require non-corporate citizens of other states to pay an annual fee
     to access Massachusetts Courts.

                                          COUNT I

The Massachusetts Statutory scheme abridges the privileges and immunities of citizens of the

                    United States in violation of the Fourteenth Amendment

 22. PLAINTIFFS restate and re-allege each and every allegation in paragraphs ___ through
     ___ of this Complaint with the same force and effect as if fully set forth herein.
 23. Requiring certain foreign citizens to register and pay an annual fee to the Commonwealth
     of Massachusetts in order to petition a Massachusetts Court limits the ability of those
     foreign citizens to avail themselves of the privilege of petitioning Massachusetts Courts.
 24. Defendant seeks to enforce a state law that abridges the ability of foreign citizens to
     utilize the privilege of petitioning Massachusetts Courts.
 25. Plaintiff is entitled to declaratory and injunctive relief to prevent Defendant from seeking
     to enforce M. G. L. c. 156C § 54(a).

                                         COUNT II

                 The Massachusetts statutory scheme violates the guarantees of

                    Due Process in violation of the Fourteenth Amendment

 26. PLAINTIFFS restate and re-alleges each and every allegation in paragraphs ___ through
     ___ of this Complaint with the same force and effect as if fully set forth herein.
 27. The requirement that certain foreign citizens register and pay an annual fee to the
     Commonwealth of Massachusetts in order to petition a Massachusetts Court prevents
     those foreign citizens from receiving due process of law.

 28. Defendant seeks to enforce a Massachusetts state law that deprives certain foreign
     citizens of due process of law available to corporate foreign citizens and Massachusetts
     citizens.

 29. Plaintiff is entitled to declaratory and injunctive relief to prevent Defendant from seeking
     to enforce M. G. L. c. 156C § 54(a).
              Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 5 of 6



                                           COUNT III

                   The Massachusetts statutory scheme violates the guarantee of

              equal protection of the laws in violation of the Fourteenth Amendment

   30. PLAINTIFFS restate and re-alleges each and every allegation in paragraphs ___ through
       ___ of this Complaint with the same force and effect as if fully set forth herein
   31. M. G.L. c. 156C § 54(a) denies LLCs which are citizens of foreign states access to the
       Courts of Massachusetts unless they pay an annual fee to Massachusetts.

   32. Massachusetts does not require its citizens, either corporate or natural person, to pay an
       annual fee to access Massachusetts Courts.

   33. Massachusetts does not require non-corporate citizens of other states to pay an annual fee
       to access Massachusetts Courts.

   34. M. G.L. c. 156C § 54(a) treats certain foreign citizens differently than Massachusetts
       citizens, and foreign non-corporate citizens.
   35. Defendant seeks to enforce a law that treats certain foreign citizens differently than
       Massachusetts citizens and other foreign non-citizens.
   36. Plaintiff is entitled to declaratory and injunctive relief.to prevent Defendant from seeking
       to enforce M. G.L. c. 156C § 54(a).

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that judgment be entered in their favor and against Defendant
as follows:

   1. Declaratory Judgment that G.L. c. 156C § 54(a) is unconstitutional;
   2. Granting injunctive relief requiring the Land Court deny Defendant’s Motion to Dismiss
       and allow Plaintiff’s original complaint in Massachusetts Land Court Case
       19MISC000269 to stand;
   3. Awarding Plaintiff their reasonable attorney’s fees and costs pursuant to 42 U.S.C. §
       1988; and
   4. Such other relief as this court deems just.
Case 1:19-cv-11489 Document 1 Filed 07/09/19 Page 6 of 6




                                    Respectfully Submitted
                                    BoylstonD3 LLC,
                                    By their Attorney


                                    /s/ Marc Osborne________
                                    Marc Osborne, Esq. BBO: 683300
                                    Law Office of Marc Osborne, Esq.
                                    PO Box 191
                                    Boston, MA 02134
                                    857-245-7466
                                    osborne.marc.e@gmail.com
